WARNER, Judge.
Appellant was arrested after discharging a revolver into the ground in his friend’s fenced backyard. He was charged with possession of a firearm by a minor and discharging a firearm in a public place. We reverse the conviction for discharging a firearm in a public place, as it is clear that the backyard of one’s home does not constitute a public place within the meaning of section 790.15(1), Florida Statutes (1995). See Fla. Std. Jury Instr. (Crim.) 102 (defining “public place” under statute as “any place intended or designed to be frequented or resorted to by the public”).
We affirm the conviction for possession of a firearm by a minor, but remand for correction of the sentence to reflect that the crime is a misdemeanor, not a felony.
PARIENTE and STEVENSON, JJ., concur.